DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 5 October 2021 has been received and made of record.  Claims 1-3, 6-8, 10-11, 13-20 have been amended.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gall Gotfried on 6 December 2021 and in subsequent communications.

The application has been amended as follows: 
1.	(Currently Amended)  A method comprising:	  receiving, by one or more processors, data indicating a level of user engagement with a messaging application for a given user;	  determining that the level of user engagement is below a specified threshold;	prioritizing, using a trained machine learning model, a plurality of events, associated with the messaging application, for transmission to a client device of the given user in response to determining that the level of user engagement is below the specified threshold; 
,


selecting a first channel of a plurality of channels instead of a second channel of the plurality of channels over which to transmit one or more events of the plurality of events consuming [[the]] a greater amount of resources than the second channel; 
in response to determining based on the data that delivering more than a threshold number of events to the client device within a given period of time increases a likelihood of the messaging application being uninstalled or a notification for the messaging application being muted, preventing or delaying transmission of a first event of the plurality of events to the client device; and
in response to determining based on the data that delivering more than the threshold number of events to the client device within the given period of time does not increase the likelihood of the messaging application being uninstalled or the notification for the messaging application being muted, transmitting, over the selected first channel, [[a]] the first event of the plurality of events to the client device based on the prioritizing of the plurality of events. 

2.	(Currently Amended)  The method of claim 1, further comprising:	  prioritizing the plurality of channels configured to deliver events to the client device in response to determining that the level of user engagement is below the specified threshold and based on [[the]]an amount of resources consumed by each of the plurality of channels; and	  selecting the first channel based on prioritizing the plurality of channels.

3.	(Previously Presented)  The method of claim 2, further comprising:	  determining that the first channel is associated with a first priority that is greater than a second priority associated with the second channel of the plurality of channels; and	  selecting the first channel for transmitting the first event instead of the second channel 

4.	(Original)  The method of claim 2, further comprising:	  determining that the first event is associated with a first priority that is greater than a second priority; and	  selecting the first channel for transmitting the first event instead of the second channel in response to determining that the first event is associated with the first priority that is greater than the second priority.

5.	(Original)  The method of claim 4, further comprising:	  determining that a second event is associated with the second priority that is lower than the first priority; and	  selecting the second channel for transmitting the second event instead of the first channel in response to determining that the second event is associated with the second priority that is lower than the first priority.

6.	(Previously Presented)  The method of claim 1, further comprising:
	determining that a threshold number of events have been transmitted over the first channel after the first channel has been selected; and
	in response to determining that the threshold number of events have been transmitted over the first channel, selecting the second channel to transmit future events instead of the first channel.

7.	(Previously Presented)  The method of claim 2, wherein the plurality of channels comprises at least two of the second channel that provides data from a server to the client device in response to a request from the client device to synchronize data with the server, the first channel that comprises a bi-directional connection between the client device and a second client device, or a third channel that provides data from the server to the client device without receiving a request from the client device.



9.	(Original)  The method of claim 2, further comprising:	  determining that the first event is associated with a first priority that is greater than a second priority associated with a second event of the plurality of events; and	  selecting the first event for transmission to the client device before the second event in response to determining that the first event is associated with the first priority that is greater than the second priority.

10.	(Previously Presented)  The method of claim 1, further comprising selecting a mode of transmission comprising one of a plurality of channels for transmitting the first event to the client device based on determining that the level of user engagement is below the specified threshold.

11.	(Currently Amended)  The system of claim 19, wherein the operations further comprise:
	determining that a threshold number of events have been transmitted over the first channel after the first channel has been selected; and
	in response to determining that the threshold number of events have been transmitted over the first channel, selecting the second channel to transmit future events instead of the first channel 

12.	(Original)  The method of claim 1, further comprising:	  accessing a list of events configured for exclusive transmission to users with low level of engagement with the messaging application; and	  selecting the first event from the list of events.

13.	(Previously Presented)  The method of claim 1, further comprising:	  causing a metrics collection system to generate the data, the metrics collection system being implemented on at least one of the client device or a server of the messaging application, wherein the data is generated based on user activity performed on the client device; and	  applying the data to a user engagement model to compute the level of user engagement for the given user.

14.	(Currently Amended)  The method of claim 13, wherein the user activity includes at least one of frequency of loading the messaging application on the client device, frequency of sending messages on the client device using the messaging application, recency of accessing the messaging application on the client device, 

15.	(Currently Amended)  The system of claim 19, wherein the operations further comprise:
	prioritizing the plurality of channels configured to deliver events to the client device in response to determining that the level of user engagement is below the specified threshold and based on an amount of resources consumed by each of the plurality of channels; and	selecting the first channel based on prioritizing the plurality of channels
 

16.	(Currently Amended)  The method of claim 17, wherein the neural network is trained on a per user basis and based on a set of messages that are received in the conversation in which the user is engaged, the likelihood that the user is interested in the conversation or the likelihood that one message is more important than another message being used to associate a priority to the first event for transmission over the selected first channel 

17.	(Currently Amended)  The method of claim 1, further comprising applying a neural network to identify patterns of user behavior to indicate a likelihood that the user is interested in a conversation or a likelihood that one message is more important than another message 

18.	(Currently Amended)  The method of claim 1, wherein the level of user engagement is one of a first value indicating the given user is unengaged, a second value indicating the given user has low engagement, a third value indicating the given user has medium engagement, and a fourth value indicating the given user has high engagement, the first value being lower than the second value, the second value being lower than the third value, and the third value being lower than the fourth value[[,]] 

19.	(Currently Amended)  A system comprising:	  a processor configured to perform operations comprising:		  receiving data indicating a level of user engagement with a messaging application for a given user;	  determining that the level of user engagement is below a specified threshold;	prioritizing, using a trained machine learning model, a plurality of events, associated with the messaging application, for transmission to a client device of the given user in response to determining that the level of user engagement is below the specified threshold; 
in response to determining that the level of user engagement is below the specified threshold[[;]],


selecting a first channel of a plurality of channels instead of a second channel of the plurality of channels over which to transmit one or more events of the plurality of events consuming [[the]] a greater amount of resources than the second channel; 
in response to determining based on the data that delivering more than a threshold number of events to the client device within a given period of time increases a likelihood of the messaging application being uninstalled or a notification for the messaging application being muted, preventing or delaying transmission of a first event of the plurality of events to the client device; and
in response to determining based on the data that delivering more than the threshold number of events to the client device within the given period of time does not increase the likelihood of the messaging application being uninstalled or the notification for the messaging application being muted, transmitting, over the selected first channel, [[a]] the first event of the plurality of events to the client device based on the prioritizing of the plurality of events. 

20.	(Currently Amended)  A non-transitory machine-readable storage medium that includes instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising:	receiving data indicating a level of user engagement with a messaging application for a given user;	  determining that the level of user engagement is below a specified threshold;	prioritizing, using a trained machine learning model, a plurality of events, associated with the messaging application, for transmission to a client device of the given user in response to determining that the level of user engagement is below the specified threshold; 
in response to determining that the level of user engagement is below the specified threshold[[;]],


selecting a first channel of a plurality of channels instead of a second channel of the plurality of channels over which to transmit one or more events of the plurality of events consuming [[the]] a greater amount of resources than the second channel; 
in response to determining based on the data that delivering more than a threshold number of events to the client device within a given period of time increases a likelihood of the messaging application being uninstalled or a notification for the messaging application being muted, preventing or delaying transmission of a first event of the plurality of events to the client device; and
in response to determining based on the data that delivering more than the threshold number of events to the client device within the given period of time does not increase the likelihood of the messaging application being uninstalled or the notification for the messaging application being muted, transmitting, over the selected first channel, [[a]] the first event of the plurality of events to the client device based on the prioritizing of the plurality of events. 

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendments to the claims as per this examiner amendment overcome the U.S.C. 101 rejection directed to an abstract idea without significantly more.
The prior art of record fails to disclose, suggest, or teach claims 1, 19, and 20 in particular, in response to determining based on the data that delivering more than a threshold number of events to the client device within a given period of time increases a likelihood of the messaging application being uninstalled or a notification for the messaging application being muted, preventing or delaying transmission of a first event of the plurality of events to the client device and in response to determining based on the data that delivering more than the threshold number of events to the client device within the given period of time does not increase the likelihood of the messaging application being uninstalled or the notification for the messaging application being muted, transmitting, over the selected first channel, the first event of the plurality of events to the client device based on the prioritizing of the plurality of events in combination with other elements recited in the claims.
As the closest prior art, Chen shows that once it is determined that a user has a low engagement with a webpage of a social networking system then prioritized content of most interest to the user will .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451